FILED
                             NOT FOR PUBLICATION                              SEP 30 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CAMITT DOUGHTON,                                 No. 13-16604

                Petitioner - Appellant,          D.C. No. 2:11-cv-02252-JAM

  v.
                                                 MEMORANDUM**
FREDERIC FOULK,* Warden,

                Respondent - Appellee.


                     Appeal from the United States District Court
                         for the Eastern District of California
                      John A. Mendez, District Judge, Presiding

                           Submitted September 23, 2014***

Before:         W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       California state prisoner Camitt Doughton appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas corpus petition. We have


          *
             Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Frederic
Foulk is substituted for his predecessor, M.D. McDonald, as Warden.

          ** This disposition is not appropriate for publication and is not
precedent except as provided by 9th Cir. R. 36-3.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253. We review a district court’s denial of a

habeas corpus petition de novo, see Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir.

2011), and we affirm.

      Doughton contends that the trial court’s exclusion of impeachment evidence

against a prosecution witnesses violated his Sixth Amendment confrontation rights.

The Supreme Court “has never held that the Confrontation Clause entitles a

criminal defendant to introduce extrinsic evidence for impeachment purposes.”

Nevada v. Jackson, 133 S. Ct. 1990, 1994 (2013) (per curiam). Accordingly, the

California Court of Appeal’s rejection of this claim was neither contrary to, nor an

unreasonable application of, clearly established federal law. See 28 U.S.C.

§ 2254(d)(1); Brewer v. Hall, 378 F.3d 952, 955 (9th Cir. 2004) (“If no Supreme

Court precedent creates clearly established federal law relating to the legal issue

the habeas petitioner raised in state court, the state court’s decision cannot be

contrary to or an unreasonable application of clearly established federal law.”).

      AFFIRMED.




                                           2                                    13-16604